DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 12/30/2020 in response to the office action mailed on 7/30/2020.  The status of the claims is as follows.

Claim Rejections - 35 USC § 103
3.	Claims 10-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0333259 A1) to Monastiriotis et al.  (hereinafter Monastiriotis) in view of (US 3,954,694) to Hallstrom et al.  (hereinafter Hallstrom).
	The above noted rejection is hereby WITHDRAWN.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 4,665,988) to Murphey et al.  (hereinafter Murphey).
	Murphey is directed toward controlling the permeability of subterranean formations using curable resins.  Murphey discloses at (C1, L53-L68) that a fluid that is viscosified and used to carry particles of resin to fill and consolidate formation voids.  Murphey discloses at (C4, L8-L26) that the resin is mixed with an aqueous fluid and a particle that is injected into the formation, where the resin is an epoxy resin with a suitable hardening agent.  Murphey discloses at (C6, L20-L68) that Formula VII is an amine curative having 1 to 3 silane groups that reads on an mine silane hardener.  Murphey discloses at (C8, L3-L15) that either the amine silane hardening agent of formula VII or an amino-functional silane coupling agent is used.  Murphey discloses at (C9, L35) that the epoxy resin composition is timed so that the resin is tacky after placement.  Murphey discloses at (C10, L1-L24) that the epoxy resin cures in about 12 hours and may be used for insitu consolidation.  Murphey discloses at (C10, L50-L68) .

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 4,665,988) to Murphey et al.  (hereinafter Murphey).
	Murphey is directed toward controlling the permeability of subterranean formations using curable resins.  Murphey discloses at (C1, L53-L68) that a fluid that is viscosified and used to carry particles of resin to fill and consolidate formation voids.  Murphey discloses at (C4, L8-L26) that the resin is mixed with an aqueous fluid and a 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Murphey to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 10-14 and 20.

Allowable Subject Matter
10.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art did not teach the reaction of a epoxy silane monomer with the amino silane hardener of claim 16.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766